Exhibit 10.1


AMENDED AND RESTATED
AGREEMENT
This Amended and Restated Agreement (this “Agreement”) is dated as of September
18, 2017 and shall be effective as set forth below, by and among Maxwell
Technologies, Inc. (the “Company”) and the entities and natural persons set
forth in the signature pages hereto (collectively, “Viex”) (each of the Company
and Viex, a “Party” to this Agreement, and collectively, the “Parties”).
RECITALS
WHEREAS, the Company and Viex are parties to the Agreement, dated April 10, 2017
(the “Prior Agreement”), and each of the Parties desires to amend and restate
the Prior Agreement by entering into this Agreement pursuant to the terms set
forth herein;
WHEREAS, as of the date hereof, Viex is deemed to beneficially own shares of
Common Stock of the Company (the “Common Stock”) totaling, in the aggregate,
1,477,058 shares, or approximately 4.0% of the Common Stock issued and
outstanding on the date hereof, and has sold short put options referencing the
obligation to purchase an additional 986,700 shares of Common Stock; and
WHEREAS, as of the date hereof, the Company and Viex have determined to come to
an agreement on matters relating to, among other things, the Company’s 2018
annual meeting of stockholders (the “2018 Annual Meeting”), as provided in this
Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:
Section 1.
Board Matters, Nomination and Election of Directors and Related Agreements.

(a)    Size of the Board. The Company agrees to keep the authorized number of
the Company’s Board of Directors (the “Board”) set at eight (8) members through
the conclusion of the 2018 Annual Meeting.
(b)    Strategic Alliance and Review Committee. For the duration of the
Standstill Period: (a) the Company shall continue to maintain the Strategic
Alliance and Review Committee, and (b) such committee shall be comprised of four
(4) members, which shall include John Mutch.
Section 2.
Covenants.

(a)    Director Compensation. The Company agrees that so long as Viex continues
to beneficially own a “net long position” (as such term is defined in Rule 14e-4
of the









--------------------------------------------------------------------------------





Securities Exchange Act of 1934, as amended, or the rules or regulations
promulgated thereunder (the “Exchange Act”)) of at least 3.0% of the Company’s
Common Stock, during the Standstill Period, the Company, after consultation
between the Compensation Committee of the Board and Viex, other stockholders of
the Company as determined by the Company and its compensation consultants, will
continue to take appropriate action to adjust the compensation arrangements for
directors to include a combination of non-qualified stock options and restricted
stock units.
Section 3.
Cash Consideration; Investment.

(a)    Cash Consideration. In the event that the Company consummates a Qualified
Financing (as defined below), the Company agrees to make a cash payment to Viex
in an amount equal to $600,000 (the “Cash Consideration”) simultaneously with
the closing of the Qualified Financing; provided, however, that if Viex or one
of its Affiliates are eligible to participate in such Qualified Financing (such
eligibility to be determined by Viex’s outside legal counsel), then Viex or one
of its Affiliates, as applicable, agrees to re-invest the Cash Consideration
into the Qualified Financing (the “Reinvestment”). For purposes of this
Agreement, a Qualified Financing means a convertible debt financing resulting in
net proceeds to the Company of at least $20,000,000 that occurs no later than
the expiration of the Standstill Period. Subject to applicable law, in
connection with the participation of Viex or one of its Affiliates in such
Qualified Financing, the Company shall either retain and credit the Cash
Consideration or advance the Cash Consideration on behalf of Viex or one of its
Affiliates, as applicable, as required payment of the purchase price in such
Qualified Financing.
(b)    Investment Participation. In connection with its participation in any
Qualified Financing, Viex or one of its Affiliates, as applicable, shall agree
to the investment terms applicable to each of the other investors participating
in such Qualified Financing.
Section 4.
Additional Agreements.

(a)    Viex agrees that it will cause its controlled Affiliates and Associates
to comply with the terms of this Agreement and shall be responsible for any
breach of this Agreement by any such controlled Affiliate or Associate. As used
in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the Securities and
Exchange Commission under the Exchange Act and shall include all persons or
entities that at any time during the term of this Agreement become Affiliates or
Associates of any person or entity referred to in this Agreement.
(b)    Viex hereby agrees that it will not, and that it will not permit any of
its controlled Affiliates or Associates to, (1) nominate or recommend for
nomination any person for election at the 2018 Annual Meeting, directly or
indirectly, (2) submit any proposal for consideration at, or bring any other
business before, the 2018 Annual Meeting, directly or indirectly, or (3)
initiate, encourage or participate in any “withhold” or similar campaign with
respect to the 2018 Annual Meeting, directly or indirectly. Viex shall not
publicly or privately encourage or support any other stockholder to take any of
the actions described in this Section 4(b).


2







--------------------------------------------------------------------------------





(c)    Viex agrees that it will appear in person or by proxy at the 2018 Annual
Meeting and vote all shares of Common Stock of the Company beneficially owned by
Viex at the meeting (u) in favor of the election of the nominees supported by
the Board, (v) in favor of the ratification of the appointment of BDO USA, LLP
as the Company’s independent registered public accounting firm for the year
ending December 31, 2018, (w) in accordance with the Board’s recommendation with
respect to the Company’s “say-on-pay” proposal, and (x) in favor of such other
proposals as submitted by and supported by the Board; provided, however, that to
the extent that the recommendation of both Institutional Shareholder Services
Inc. (“ISS”) and Glass Lewis & Co., LLC (“Glass Lewis”) differs from the Board's
recommendation with respect to any matter other than nominees for election as
directors to the Board, Viex shall have the right to vote in accordance with the
recommendation of ISS and Glass Lewis with respect to such matters.
Section 5.
Standstill Provisions.

(a)    Viex agrees that from the date of this Agreement until the date that is
ten (10) business days prior to the deadline for the submission of stockholder
proposals for the 2018 Annual Meeting pursuant to the Bylaws (the “Standstill
Period”), neither it nor any of its Affiliates or Associates under its control
will, and it will cause each of its Affiliates and Associates under its control
not to, directly or indirectly, in any manner:
(i)    purchase or cause to be purchased or otherwise acquire or agree to
acquire beneficial ownership of any Common Stock or other securities issued by
the Company, or any securities convertible into or exchangeable for Common
Stock, such that Viex, together with its Affiliates and Associates (as defined
in Section 4(a)) would, in the aggregate, beneficially own a number of shares in
excess of 10% of the then outstanding shares of Common Stock;
(ii)    engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) of proxies or consents (including, without limitation,
any solicitation of consents that seeks to call a special meeting of
stockholders), in each case, with respect to securities of the Company;
(iii)    form, join or in any way participate in any “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit A
as of the date hereof); provided, however, that nothing herein shall limit the
ability of an Affiliate of Viex to join the “group” following the execution of
this Agreement, so long as any such Affiliate agrees to be bound by the terms
and conditions of this Agreement;


3







--------------------------------------------------------------------------------





(iv)    deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Viex and otherwise in accordance with this Agreement;
(v)    seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;
(vi)    (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
amalgamation, recapitalization, restructuring, disposition, distribution,
spin-off, asset sale, joint venture or other business combination involving the
Company (an “Extraordinary Transaction”), or encourage, initiate or support any
other third party with respect to any of the foregoing, (C) make any public
communication in opposition to any Extraordinary Transaction approved by the
Board or (D) call or seek to call a special meeting of stockholders;
(vii)    seek, alone or in concert with others, representation on the Board,
except as specifically permitted in this Agreement;
(viii)    seek to advise, encourage, support or influence any person with
respect to the voting or disposition of any securities of the Company at any
annual or special meeting of stockholders, except in accordance with Section 4;
(ix)    make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party; or
(x)    disclose any intention, plan or arrangement inconsistent with any
provision of this Section 5.
Notwithstanding the foregoing, the provisions of Section 4 shall continue to
apply.
Section 6.
Representations and Warranties of the Company.

The Company represents and warrants to Viex that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this


4







--------------------------------------------------------------------------------





Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.
Section 7.
Representations and Warranties of Viex.

Viex represents and warrants to the Company that (a) the authorized signatory of
Viex set forth on the signature page hereto has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind Viex thereto, (b) this Agreement
has been duly authorized, executed and delivered by Viex, and is a valid and
binding obligation of Viex, enforceable against Viex in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of Viex as currently in
effect, (d) the execution, delivery and performance of this Agreement by Viex
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to Viex, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such member is a party or by which it is bound, (e) as of
the date of this Agreement, Viex is deemed to beneficially own in the aggregate
1,477,058 shares of the Common Stock issued and outstanding on the date hereof,
and has sold short put options referencing the obligation to purchase an
additional 986,700 shares of Common Stock, (f) except as disclosed herein, as of
the date hereof, Viex does not currently have, and does not currently have any
right to acquire or any interest in any other securities of the Company (or any
rights, options or other securities convertible into or exercisable or
exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities or any obligations measured by the price or value of
any securities of the Company or any of its controlled Affiliates, including any
swaps or other derivative arrangements designed to produce economic benefits and
risks that correspond


5







--------------------------------------------------------------------------------





to the ownership of Common Stock, whether or not any of the foregoing would give
rise to beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement) and (g) Viex will not, directly
or indirectly, compensate or agree to compensate John Mutch for his service as a
nominee or director of the Company with any cash, securities (including any
rights or options convertible into or exercisable for or exchangeable into
securities or any profit sharing agreement or arrangement), or other form of
compensation directly or indirectly related to the Company or its securities.
Section 8.
Press Release.

Promptly following the execution of this Agreement, the Company and Viex shall
jointly issue a mutually agreeable press release (the “Mutual Press Release”)
announcing certain terms of this Agreement, in the form attached hereto as
Exhibit B. Prior to the issuance of the Mutual Press Release and subject to the
terms of this Agreement, neither the Company (including the Board and any
committee or subcommittee thereof) nor Viex shall issue any press release or
public announcement regarding this Agreement or the matters contemplated hereby
without the prior written consent of the other Party. Through the conclusion of
the 2018 Annual Meeting, neither the Company nor Viex shall make any public
announcement or statement that is inconsistent with or contrary to the
statements made in the Mutual Press Release, except as required by law or the
rules of any stock exchange (and, in any event, each Party will provide the
other Party, prior to making any such public announcement or statement, a
reasonable opportunity to review and comment on such disclosure, to the extent
reasonably practicable under the circumstances, and each Party will consider any
comments from the other in good faith) or with the prior written consent of the
other Party, and otherwise in accordance with this Agreement.
Section 9.
Expenses.

Each Party shall be responsible for its own fees and expenses in connection with
the negotiation and execution of this Agreement and the transactions
contemplated hereby; provided, however, that the Company shall reimburse Viex
for reasonable and documented out of pocket fees and expenses, actually incurred
in connection with the 2018 Annual Meeting, the negotiation and execution of
this Agreement and the transactions contemplated hereby, including Viex’s
participation in any Qualified Financing, in an amount not to exceed $50,000.00.
Section 10.
Specific Performance.

Each of the members of Viex, on the one hand, and the Company, on the other
hand, acknowledges and agrees that irreparable injury to the other Party hereto
would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury may not be adequately compensable by the remedies available at
law (including the payment of money damages). It is accordingly agreed that Viex
(or any of the entities and natural persons listed in the signature


6







--------------------------------------------------------------------------------





pages hereto), on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 10 is not the exclusive remedy for any
violation of this Agreement.
Section 11.
Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
Section 12.
Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:


If to the Company:              Maxwell Technologies, Inc.
3888 Calle Fortunada
San Diego, CA 92123
Attention: Emily Lough
Telephone: (858) 503-3341
Facsimile: (866) 636-6819
Email: elough@maxwell.com
With copies (which shall not constitute notice) to: Skadden, Arps, Slate,
Meagher & Flom LLP
300 South Grand Ave.
Los Angeles, CA 90071
Attention: Brian J. McCarthy


7







--------------------------------------------------------------------------------





Telephone: (213) 687-5070
Facsimile: (213) 621-5070
Email: Brian.McCarthy@skadden.com


and to:


Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Richard J. Grossman
Telephone: (212) 735-2116
Facsimile: (917) 777-2116
Email: Richard.Grossman@skadden.com


If to Viex or any member thereof:      Viex Capital Advisors, LLC
825 Third Avenue, 33rd Floor
New York, New York 10022
Attention: Eric Singer
Telephone: (212) 752-5750
Email: singer@viexcapital.com
With a copy (which shall not constitute notice) to: Olshan Frome Wolosky LLP
1325 Avenue of Americas
New York, NY 10019
Attention: Steve Wolosky
Telephone: (212) 451-2333
Facsimile: (212) 451-222
Email: swolosky@olshanlaw.com
Section 13.
Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and


8







--------------------------------------------------------------------------------





agrees not to assert in any action or proceeding with respect to this Agreement,
(i) any claim that it is not personally subject to the jurisdiction of the
above-named courts for any reason, (ii) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (iii) to the fullest extent permitted by applicable legal
requirements, any claim that (A) the suit, action or proceeding in such court is
brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.
Section 14.
Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).
Section 15.
Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that,
through the conclusion of the 2018 Annual Meeting, or if earlier, until such
time as the other Party or any of its agents, subsidiaries, affiliates,
successors, assigns, officers, key employees or directors shall have breached
this Section 15, neither it nor any of its respective agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors, shall in
any way publicly criticize, disparage, call into disrepute, or otherwise defame
or slander the other Parties or such other Parties’ subsidiaries, affiliates,
successors, assigns, officers (including any current officer of a Party or a
Parties’ subsidiaries who no longer serves in such capacity following the
execution of this Agreement), directors (including any current director of a
Party or a Parties’ subsidiaries who no longer serves in such capacity following
the execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their businesses, products or services, in any manner
that would reasonably be expected to damage the business or reputation of such
other Parties, their businesses, products or services or their subsidiaries,
affiliates, successors, assigns, officers (or former officers), directors (or
former directors), employees, stockholders, agents, attorneys or
representatives. This Section 15 shall not limit the ability of any director of
the Company to act in accordance with his or her fiduciary duties or otherwise
in accordance with applicable law. Notwithstanding the foregoing, nothing in
this Section 15 shall be deemed to prevent any Party from complying with a
request for information from any governmental authority with jurisdiction over
the Party from whom information is sought, provided that, solely in the case of
any disclosure that is proposed or required to appear in any required disclosure
relating thereto, such Party must provide written notice, to the extent legally
permissible and practicable under the circumstances, to the other Party prior to
making any such public disclosure and reasonably consider any comments of such
other Party.


9







--------------------------------------------------------------------------------





Section 16.
Effectiveness; Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries.

This Agreement shall become effective immediately prior to a Qualified
Financing, except with respect to Section 8 and Section 9 hereof, which shall
take immediate effect as of the date first set forth above. This Agreement
amends and restates the Prior Agreement and contains the entire understanding of
the Parties hereto with respect to this subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each the Company and Viex. No failure on the part
of any Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the Parties hereto
and their respective successors, heirs, executors, legal representatives, and
permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to any member of Viex, the prior
written consent of the Company, and with respect to the Company, the prior
written consent of Viex. This Agreement is solely for the benefit of the Parties
hereto and is not enforceable by any other persons.
[The remainder of this page intentionally left blank]




10







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date first set forth above.

MAXWELL TECHNOLOGIES, INC.
By:        /s/ Franz Fink        
Name: Franz Fink
Title: President & CEO
































    
    


[Signature Page to Agreement]





--------------------------------------------------------------------------------










 
VIEX Opportunities Fund, LP – Series One
 
 
 
By:
VIEX GP, LLC
General Partner
 
 
 
By:
   /s/ Eric Singer
 
 
Name:
Eric Singer
 
 
Title:
Managing Member





 
VIEX GP, LLC
 
 
 
By:
   /s/ Eric Singer
 
 
Name:
Eric Singer
 
 
Title:
Managing Member





 
VIEX Special Opportunities Fund III, LP
 
 
 
By:
VIEX Special Opportunities GP III, LLC
General Partner
 
 
 
 
   /s/ Eric Singer
 
 
Name:
Eric Singer
 
 
Title:
Managing Member





 
VIEX Special Opportunities GP III, LLC
 
 
 
By:
   /s/ Eric Singer
 
 
Name:
Eric Singer
 
 
Title:
Managing Member







[Signature Page to Agreement]





--------------------------------------------------------------------------------





 
 
VIEX Capital Advisors, LLC
 
 
 
 
 
 
 
By:
   /s/ Eric Singer
 
 
 
 
Name:
Eric Singer
 
 
 
 
Title:
Managing Member
 
 










 
 
 
 
 
VIEX SPECIAL OPPORTUNITIES FUND II, LP
 
 
 
 
By:
VIEX Special Opportunities GP II, LLC
General Partner
 
 
 
By:
   /s/ Eric Singer
 
 
Name:
Eric Singer
 
 
Title:
Managing Member



 


VIEX SPECIAL OPPORTUNITIES GP II, LLC
 
 
 
 
By:
   /s/ Eric Singer
 
 
Name:
Eric Singer
 
 
Title:
Managing Member





 
   /s/ Eric Singer
 
Eric Singer





[Signature Page to Agreement]





--------------------------------------------------------------------------------








EXHIBIT A


Viex Opportunities Fund, LP – Series One
Viex Opportunities Fund, LP – Series Two
Viex Special Opportunities Fund II, LP
Viex Special Opportunities Fund III, LP
Viex GP, LLC
Viex Special Opportunities GP II, LLC
Viex Special Opportunities GP III, LLC
Viex Capital Advisors, LLC
Eric Singer

























[Exhibit A]



--------------------------------------------------------------------------------










EXHIBIT B
PRESS RELEASE




















4315913-2